      Case: 1:19-cv-01899-SO Doc #: 13 Filed: 10/21/20 1 of 1. PageID #: 102




                   United States District Court for the Northern
                                  District of Ohio




                                      Plaintiff,


        vs.                                                       CASE NO.
                                                                  Judge




                                      Defendant.

                                NOTICE OF APPEAL

        Notice is hereby given that                                                      ,
                                             (here name all parties taking the appeal)
hereby appeal to the United States Court of Appeals for the Sixth Circuit from


               (the final judgment) (from an order (describing it))


entered in this action on the         day of                 ,        .


                                      (s)
                                            Address:


                                               Phone #:
                                            Attorney for




6CA-3
